 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8
                         SOUTHERN DISTRICT OF CALIFORNIA
 9

10
     JOSHUA PRICE, individually and on          Case No. 3:18-cv-01502-JAH-MSB
11   behalf of all others similarly situated,
12                                              ORDER:
13                   Plaintiff,                    1. GRANTING JOINT MOTION
                                                      [DOC. NO. 28]
14          v.
                                                   2. DENYING DEFENDANT’S
15                                                    MOTION TO DISMISS AS
     FERRELLGAS, INC., a Delaware                     MOOT [DOC. NO. 21] AND
16   Corporation; and DOES 1 through 50,
     inclusive,
                                                   3. VACATING HEARING ON
17                                                    DEFENDANT’S MOTION TO
                     Defendants.                      DISMISS
18

19
           Pursuant to Civil Local Rule (Civ. LR) 7.2 the parties filed a Joint Motion Re:
20
     Scope of Claims and Dismissals (doc. no. 28) in response to Defendant’s Motion to
21
     Dismiss for Lack of Jurisdiction (doc. no. 21). Based on mutual request of the
22
     parties, IT IS HERBY ORDERED:
23
     1. The parties’ Joint Motion Re: Scope of Claims and Dismissals is GRANTED.
24
           a. The First, Second, and Third causes of action asserted by Plaintiffs on
25
                 behalf of bobtail drivers with respect to claimed wrongs alleged to have
26
                 occurred prior to June 21, 2016 are DISMISSED pursuant to the settlement
27
                 in Corlew v. Ferrellgas, Inc., Los Angeles County Superior Court Case
28




                                                         Case No. 3:18-cv-01502-JAH-MSB
 1            No. BC521730, including to the extent based thereon any derivative claims
 2            and penalties;
 3         b. Any remaining claim for violation of California’s Unfair Competition Law
 4            (“UCL”) based on the contention that Defendant failed to provide
 5            employees with meal and/or rest periods as required by law within the
 6            second cause of action is DISMISSED without prejudice. Plaintiffs may
 7            reassert the claim, and any derivative claims based thereon, if prior to entry
 8            of a final judgement or other disposition of this case, the Ninth Circuit
 9            Court of Appeals or the United States Supreme Court issues a final
10            decision reversing the Federal Motor Carrier Safety Administration’s
11            (“FMCSA”) order finding that California’s Meal and Rest Break rules
12            (MRB Rules) are preempted under 49 U.S.C. 31141 as applied to property-
13            carrying commercial motor vehicle (CMV) drivers.
14         c. Any pending discovery, whether pursuant to court order or otherwise,
15            related to the dismissed claims are MOOT and no further response is
16            required. The parties shall abide by discovery deadlines set pursuant to
17            Magistrate Judge Berg’s May 16, 2019 Order            (doc. no. 28) for all
18            remaining causes of action.
19   2. Defendant’s Motion to Dismiss for Lack of Jurisdiction (Doc. No. 21) is
20      DENIED as MOOT and the hearing set for June 3, 2019 is VACATED.
21   3. Plaintiff shall file a Second Amended Complaint containing only the remaining
22      causes of action pursuant to this order on or before June 3, 2019.
23   4. Each party to bear their own costs and fees associated with the dismissed causes
24      of action.
25         IT IS SO ORDERED.
26

27   Dated: May 21, 2019                           ______________________________
                                                   HON. JOHN A. HOUSTON
28                                                 UNITED STATES DISTRICT JUDGE


                                               2
                                                           Case No. 3:18-cv-01502-JAH-MSB
